STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                       NO.   2022   KW    0295

VERSUS


ELLIOT      WAYNE       GALLOWAY                                                       JULY   5,    2022




In   Re:          Elliot       Wayne    Galloway,         applying         for   supervisory writs,
                  22nd     Judicial          District       Court,       Parish    of St.  Tammany,
                  No.    588, 535.




BEFORE:           McCLENDON,         WELCH,     AND    HESTER,       JJ.


        WRIT      DENIED       AS    MOOT.      The    record       of     the   St.   Tammany      Parish
Clerk       of   Court     shows      that     on   April     29,    2022,       the   district      court

denied       relator' s        application          for     postconviction             relief      wherein

he   sought       an    out -of -time        appeal.


                                                      PMC
                                                      JEW
                                                      CHH




COURT      OF    APPEAL,       FIRST    CIRCUIT




           DEPUTY      CLERK    OF   COURT
                  FOR    THE    COURT